Citation Nr: 0205303	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-06 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

The propriety of the initial rating for the veteran's 
service-connected post-traumatic stress disorder (PTSD), 
rated as 50 percent disabling on November 12, 1997, to March 
9, 1999, when a 70 percent rating was assigned.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the RO, 
which granted service connection for PTSD and assigned a 30 
percent rating, effective on November 27, 1997.  

Thereafter, in an October 2001 Hearing Officer Decision, the 
RO assigned an increased rating of 50 percent, effective on 
November 12, 1997, and 70 percent, effective on March 10, 
1999.  A total rating based on individual unemployability due 
to service-connected disability was assigned on March 10, 
1999.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected PTSD is shown to have been 
productive of a disability picture that more nearly 
approximated that of occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships during the period of this 
appeal.  

3.  The service-connected PTSD is not shown to have been 
productive of a disability picture of total occupational and 
social impairment at any time during the period of this 
appeal.  




CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a disability 
rating of 70 percent, effective on November 12, 1997, for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(b), 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.130 including Diagnostic Code 9411 (2001).  

2.  The schedular criteria for the assignment of a rating 
higher than 70 percent for the service-connected PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 
including Diagnostic Code 9411 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

In December 1997, the veteran underwent a VA examination.  
The veteran had complaints of having nervousness, tension, 
anxiety, anger and nightmares.  The veteran also reported a 
loss of interest in the future, a foreshortened future, 
decreased emotional closeness to others, and a feeling of 
detachment and that life had no purpose.  At the time of the 
examination, it was noted that the veteran had not been 
employed since 1991 and had intermittent to regular contact 
with his daughters and grandchildren.  

Upon examination, the veteran was alert and oriented to 
person, place, time, date, and situation.  His speech was 
soft, slow, and normal in rate and rhythm.  His affect and 
mood were euthymic.  The veteran's thoughts were organized, 
coherent, nontangential and noncircumstantial.  The examiner 
noted no ideations of any kind.  The veteran was diagnosed as 
having mild to moderate PTSD, by the veteran's report and 
exhibited a Global Assessment of Functioning (GAF) score of 
45-50.  In conclusion, the examiner stated that the veteran's 
blunted affect in appearance during the interview were 
actually a sign of the degree of avoidance he underwent.  

The treatment records, dated from 1996 through April 2000, 
show that the veteran had complaints of increased flashbacks, 
nightmares, poor sleep, hypervigilence, dissociative 
episodes, intrusive thoughts and depression.  The veteran 
admitted to suicidal ideation, but reported later that he had 
too much to live for.  

Specifically, in July 1996, the examiner noted the veteran's 
speech was normal.  His mood was dysthymic, and affect was 
appropriate.  The thought process was logical and goal 
directed.  There was no evidence of a thought disorder or 
obvious delusions.  

Likewise, in March 1999, the veteran reported that his anger 
kept him from seeing his family and friends and that he was 
suffering from sleep disturbances, intrusive trauma memories, 
nightmares, dwindling social life and the inability to work.  
The examiner reported that the veteran was alert and 
oriented, but motivated by desperation.  His judgment was 
good.  He was articulate and logical, and there was no 
evidence of psychosis.  

Although the veteran reported a history of suicidal and 
homicidal ideation, at the time of the examination he 
reported no such thoughts.  The examiner diagnosed the 
veteran as having, among other things, severe and chronic 
PTSD and assigned a GAF score of 40.

During the February 2000 RO hearing, the veteran testified 
that he experienced flashbacks, nightmares, guilt feelings, 
problems getting along with his family and at times homicidal 
and suicidal ideations.  The veteran further stated that he 
was depressed, suffered from crying episodes for no reason, 
and wanted to live in isolation.  Likewise, the veteran 
related having problems with concentration and memory and 
hearing at times voices.  

In September 2000, the veteran underwent a VA examination.  
The veteran had complaints of depression, not being able to 
take care of his physical needs, isolation, easy startle 
reaction, flashbacks, anger, anxiety, occasional suicidal and 
homicidal ideations, hearing voices, intrusive thoughts and 
guilt feelings.  The veteran further reported problems with 
personal relationships, employment, and not enjoying 
activities he used to love.  

The examiner stated that the veteran was oriented, coherent 
and cooperative, but added that he had experienced a 
continual decline in functioning in all areas, to include 
personal and social relationships, and that it was unlikely 
that he would be able to maintain gainful employment.  

The examiner diagnosed the veteran as having PTSD with severe 
psychosocial and environmental problems, to include social 
isolation and chronic unemployment.  The examiner further 
assigned a GAF score of 39.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the change in the law does not preclude the 
Board from proceeding to an adjudication of the veteran's 
claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, the Board notes that by virtue of the 
February 1999 Statement of the Case and January 2002 letter 
issued during the pendency of the appeal, the veteran have 
been advised of the law and regulations governing his claim, 
and has been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran has been 
obtained and associated with the claims folder.  Moreover, 
the veteran was afforded a VA examination in connection with 
his claim in order to evaluate the severity of the service-
connected PTSD.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Separate Diagnostic Codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable as raised in 
the record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is currently rated under 
the provisions of 38 C.F.R. § 4.130 including Diagnostic Code 
9411.  

Under Diagnostic Code 9411, a 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

After carefully reviewing the veteran's claims file, the 
Board finds that the veteran is entitled to a 70 percent 
rating beginning November 12, 1997, or the date of the grant 
of service connection for PTSD.  Even though the veteran was 
diagnosed with mild to moderate PTSD during the December 1997 
VA examination, the examiner assigned a GAF score of 45-50.  

According to the American Psychiatric Association, DSM-IV, a 
GAF score of 41-50 indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
Likewise, the veteran stated that he had lost interest in the 
future, experienced a decrease in emotional closeness to 
others, and felt life had no purpose.  

Similarly, in March 1999, the veteran stated that his social 
life was dwindling.  The veteran was diagnosed with severe 
and chronic PTSD and assigned a GAF score of 40.  Likewise, 
during the February 2000 hearing, the veteran testified that 
he had difficulty getting along with his family, experienced 
homicidal and suicidal ideations, and wanted to live life in 
isolation.  

Furthermore, during the September 2000 VA examination, the 
examiner stated that the veteran had experienced a decline in 
functioning, was having difficulty caring for his physical 
needs, experiencing homicidal and suicidal ideations.  
Moreover, the examiner assigned a GAF score of 39.  

Therefore, analyzing the veteran's medical history, the Board 
concludes that overall the service-connected disability 
picture is shown to more nearly approximate that of 
occupational and social impairment with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships.  The veteran has been diagnosed with severe 
and chronic PTSD.  

However, the service-connected PTSD is not shown to be 
productive of a disability picture manifested by total 
occupational and social impairment due to symptoms consistent 
with gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD, effective on November 12, 1997, is granted subject to 
the regulations controlling the award of VA monetary 
benefits.  

An increased rating higher than 70 percent for the service-
connected PTSD is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

